          Case 1:20-cv-11523-MPK Document 1 Filed 08/13/20 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



____________________________________________________________

 KRISTIN RENEE MAROUN and
 GEORGE CHARLES MAROUN JR.

         Plaintiffs,

  v.

NORFOLK   &    DEDHAM    MUTUAL   FIRE
INSURANCE COMPANY; JEFFREY JAMES OWES;
THE ESTATE OF JEFFREY JAMES OWENS; and
GEICO GENERAL INSURANCE COMPANY


Defendants.

____________________________________________
            Case 1:20-cv-11523-MPK Document 1 Filed 08/13/20 Page 2 of 10




                                           COMPLAINT

       The plaintiffs, Kristin Renee Maroun and George Charles Maroun Jr. allege as follows:

                                    NATURE OF THE ACTION

       1.       This is an action for negligence, negligent infliction of emotional distress,

violations of M.G.L 93a, underinsured motorist benefits and Breach of Contract under the

common laws of the Commonwealth of Massachusetts.

       2.       Jeffrey Owen was the operator of an automobile which negligently struck the

plaintiff’s vehicle at a high rate of speed causing the plaintiffs vehicle to roll over 3 times. Due

to the serious impact both Kristin Maroun and George Maroun suffered severe and permanent

injuries on August 13, 2017. Jeffrey Owens carried automobile insurance with Bodily Injury

policy limits of $300,000.00 (three hundred thousand dollars). Kristin Maroun and George

Maroun also carried automobile insurance including a declaration for uninsured of

underinsured motorists.

                                              THE PARTIES


       3.       Kristin Renee Maroun (hereinafter “Plaintiff”) is an individual who resides at 30

Blueberry Hill Road in Amherst New Hampshire.

       4.       George Charles Maroun Jr. (hereinafter “Plaintiff”) is an individual who resides at

30 Blueberry Hill Road in Amherst New Hampshire.

       5.       Jeffrey James Owens (hereinafter “Owens”) at the time of the automobile

accident was a resident of Peabody Massachusetts and his motor vehicle he was operating was

also registered in Massachusetts.

       6.       Norfolk and Dedham Fire Insurance Company (hereinafter “Norfolk”) is an

insurance company licensed and registered within the Commonwealth of Massachusetts, with a
            Case 1:20-cv-11523-MPK Document 1 Filed 08/13/20 Page 3 of 10



principal office located at 222 Ames Street, Dedham Massachusetts. Defendant is in the business

of providing automobile insurance to individual consumers throughout Massachusetts.

       7.         Defendant, Geico General insurance Company (hereinafter “Geico”) is an

automobile insurance licensed and registered within the Commonwealth of Massachusetts, with a

principal office located at One GEICO Plaza; Washington, D.C. At all relevant times hereto,.

GEICO was in the. business of providing automobile insurance to individual consumers

throughout Massachusetts.

                                   JURISDICTION AND VENUE

       8.         The Court has jurisdiction over the subject matter of this action pursuant to 28

              U.S.C. § 1332(a). The amount in controversy exceeds $75,000.00, exclusive of

              interest and costs, and is between citizens and companies of different states.

       9.         Venue is proper within this judicial district pursuant to 28 U.S.C. 1391(b).

       10.        This Court has personal jurisdiction over Owens because he was a citizen of the

Commonwealth of Massachusetts and is subject to general jurisdiction in this Court.

       11.        Upon information and belief Owens passed away suddenly sometime after the

automobile accident on August 13, 2017.

       12.        This Court has personal Jurisdiction over GEICO by virtue of its transactions,

marketing, advertising and conducting trade/business throughout the Commonwealth at all

times relevant.

       13.        This Court has personal Jurisdiction over NORFOLK by virtue of its

transactions, marketing, advertising and conducting trade/business throughout the

Commonwealth at all times relevant
   Case 1:20-cv-11523-MPK Document 1 Filed 08/13/20 Page 4 of 10



                                        Count 1
                                      NEGLIGENCE

                        (Kristin Renee Maroun v. Jeffrey Owens et al.)



14. The Plaintiff repeats and realleges the preceding paragraphs of this Complaint and incorporates

same herein.

15. At all relevant times including the date of August 13, 2017, Plaintiff Kristin Maroun was the

passenger of her automobile on interstate 93 Northbound in Salem New Hampshire travelling at

approximately 65 mph.

16. The vehicle Kristin Maroun was a passenger in was suddenly and violently struck on the right

    rear quarter at a high rate of speed by the vehicle operated by Owens.

17. Kristin Maroun vehicle was hit with such and impact it rolled three times and ended in a ditch

    off of the interstate 93.

18. Kristin Maroun was rushed to Parkland Medical Center in Derry New Hampshire with an

    amputated ear, multiple lacerations on her head and face. Multiple trauma to her extremities and

    required stiches and bandaging throughout her entire body.

19. Kristin Maroun is the mother of a severely disabled, certified incompetent by the New

    Hampshire Courts son. She would not conscent to being admitted to the hospital because

    someone needed to be home to take care of her child. Kristin Maroun is also the mother of 4

    (four) other children.

20. The total bill for Kristin Maroun’s stay at the Emergency room only totaled $29,148.24

    (Twenty nine thousand one hundred and forty eight dollars and twenty four cents.)

21. Kristin Maroun has permanent scarring on the entire left side of her face and ear.

22. Owens operated his vehicle in a negligent and careless manner

operated in a safe and careful manner.

23. As a direct and proximate result of the negligence of the Defendant, the Plaintiff Kristin
    Maroun has been caused to suffer, and continues to suffer severe and permanent injuries. The
    Plaintiff Kristin Maroun has suffered great pain of body and mind. Kristin Maroun does not
   Case 1:20-cv-11523-MPK Document 1 Filed 08/13/20 Page 5 of 10



    enjoy life as she did prior to the occurrence. Award this plaintiff a sum to be determined at
    trial, but sufficient to meet the jurisdictional requirements of this Honorable Court, plus interest,
    costs and attorneys’ fees.
                                                  Count 1
                                             NEGLIGENCE

                     (George Charles Maroun Jr. v. Jeffrey Owens et al.)

24. The Plaintiff repeats and realleges the preceding paragraphs of this Complaint and incorporates

    same herein.

25. At all relevant times including the date of August 13, 2017, Plaintiff George Charles Maroun Jr.

    was the passenger of her automobile on interstate 93 Northbound in Salem New Hampshire

    travelling at approximately 65 mph.

26. The vehicle George Charles Maroun Jr. was a passenger in was suddenly and violently struck

    on the right rear quarter at a high rate of speed by the vehicle operated by Owens.

27. George Charles Maroun Jr. vehicle was hit with such and impact it rolled three times and ended

    in a ditch off of the interstate 93.

28. George Charles Maroun Jr. was rushed to Parkland Medical Center in Derry New Hampshire

    with a Broken nose and laceration requiring stiches on the bridge of nose, a deep laceration over

    his left eye requiring 14 stiches, head trauma, multiple lacerations on his head and face.

    Multiple trauma to his extremities which made it difficult to breath.

29. George Charles Maroun Jr. is the father of a severely disabled, certified incompetent by the

    New Hampshire Courts son. He would not conscent to being admitted to the hospital because

    someone needed to be home to take care of his child while his wife was having her ear re

    attached. George C. Maroun Discharged himself in his Johnny and took a cab home to take care

    of his awakening son.

30. The total bill for George Charles Maroun Jr. stay at the Emergency room only totaled

    $19,965.00 (nineteen thousand nine hundred and sixty five dollars.)

31. George Charles Maroun Jr. has permanent scarring on over his eye and a large lump and scar on
    his nose.

32. Owens operated his vehicle in a negligent and careless manner.
             Case 1:20-cv-11523-MPK Document 1 Filed 08/13/20 Page 6 of 10




          33. As a direct and proximate result of the negligence of the Defendant, the Plaintiff George

              Charles Maroun Jr. has been caused to suffer, and continues to suffer severe and permanent

              injuries. The Plaintiff George Charles Maroun Jr. has suffered great pain of body and mind.

              George Charles Maroun Jr. does not enjoy life as he did prior to the occurrence. Award this

              plaintiff a sum to be determined at trial, but sufficient to meet the jurisdictional requirements of

              this Honorable Court, plus interest, costs and attorneys’ fees.



                                                     COUNT 111
                                                     M.G.L 93A

    (George Charles Maroun Jr. and Kristin Renee Maroun v. Norfolk & Dedham Mutual Fire Insurance
                                               Company)

     The Plaintiffs repeat and re-allege the preceding paragraphs of this Complaint and incorporate same

herein.

          34. At all relevant times, Norfolk was acting as the authorized insurance company of its insured,

              Owens

          35. Plaintiffs provided in a timely fashion to Norfolk all requested medical bills, reports,

              photographs and additional materials in their possession to allow Norfolk to properly

              investigate the claim.

          36. Plaintiffs submitted a demand package to Norfolk on or about July 6 of 2018 which clearly

              outlined Plaintiffs medical injuries

          37. Norfolk has nevertheless refused to offer any reasonable settlement of this claim in any amount.

          38. The only offer of settlement was made to Plaintiff Kristin Renee Maroun in an amount which

              would not even cover the emergency room visit and bill.

          39. On December 20, 2012, Plaintiffs served a demand for relief under G.L. c. 93A and 176D to

              DDD Insurance. A copy of the letter of demand is attached hereto as Exhibit “A”.

          40. The ongoing unfair and deceptive acts and practices of Norfolk have now forced the Plaintiffs

              to file suit, as Norfolk refuses to tender any reasonable settlement offer.
            Case 1:20-cv-11523-MPK Document 1 Filed 08/13/20 Page 7 of 10



        41. Norfolk has committed an unfair claims settlement practice in violation of G.L. c. 93A and

            176D, §3, which include the following unfair practices:

                a. Section 3(9)(d): “Refusing to pay claims without conducting a reasonable investigation

                    based upon all information.”

                b. Section 3(9)(f): “Failing to effectuate prompt, fair and equitable settlements of claims

                    in which liability has become reasonably clear.”

                c. Section 3(9)(n): “Failing to provide a reasonable explanation of the basis in the

                    insurance policy in relation to the facts or applicable law for denial of a claim or for the

                    offer of a compromise settlement.”

        42. Norfolks refusal to grant relief upon demand was made in bad faith with knowledge or reason to

            know that the acts and practices complained of violated Chapter 93A and 176D.

    43. The acts of Norfolk were willful and knowing acts in violation of G.L. c. 93A and 176D.

        44. The failure of Norfolk to make a reasonable offer of settlement is a willful and knowing

            violation of G.L. c. 93A and 176D.

    45. As a result of said Defendant’s unfair and deceptive acts and practices, the Plaintiffs have incurred
            substantial damages and costs.


WHEREFORE, the Plaintiffs, pray that the Court grant the following relief against

Norfolk :
                a. Find that the conduct of the Defendant was a violation of Chapter 93A and

                176D.

                b. Find that the actions of Defendant were willful and knowing violations of Chapter 93A

                    and 176D and/or that its refusal to grant relief upon demand was made in bad faith.

                c. Award damages to the Plaintiffs in an amount to be determined at trial, plus interest and

                    costs as provided by law;

                d. Award Plaintiffs double/treble damages and attorneys’ fees on his claims.

                e. Grant other such relief as the Court deems just and appropriate
            Case 1:20-cv-11523-MPK Document 1 Filed 08/13/20 Page 8 of 10



                                                 COUNT IV

                      NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

                                  (Kristine Renee Maroun v. Owens et al.)
        46. The Plaintiff Kristin Renee repeat and re-allege the preceding paragraphs of this Complaint and

            incorporate same herein.

        47. Defendant, Owens owed a duty of care to the Plaintiff under the circumstances existing.

        48. Defendant, Owens breached that duty of care through its negligent conduct.

        49. The Plaintiff suffered severe emotional distress and physical harm as a result of the Defendant’s

            negligence.

            WHEREFORE, the Plaintiff demands judgment and damages against the Defendant, Owens et
            al in a sum to be determined at trial, but sufficient to meet the jurisdictional requirements of this
            Honorable Court, plus interest, costs and attorneys’ fees.


                                                  COUNT V

                      NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

                                   (George C. Maroun Jr. v. Owens et al.)
        50. The Plaintiff George C. Maroun Jr. repeat and re-allege the preceding paragraphs of this

            Complaint and incorporate same herein.

        51. Defendant, Owens owed a duty of care to the Plaintiff under the circumstances existing.

        52. Defendant, Owens breached that duty of care through its negligent conduct.

        53. The Plaintiff suffered severe emotional distress and physical harm as a result of the Defendant’s

            negligence.

 WHEREFORE, the Plaintiff demands judgment and damages against the Defendant, Owens et al in a sum
to be determined at trial, but sufficient to meet the jurisdictional requirements of this Honorable Court, plus
interest, costs and attorneys’ fees.



                                                   Count VI

                                       George C. Maroun Jr. v. GEICO
      Case 1:20-cv-11523-MPK Document 1 Filed 08/13/20 Page 9 of 10



                                 Underinsured Motorist Benefits

      The Plaintiff George C. Maroun Jr. repeat and re-allege the preceding paragraphs of this

      Complaint and incorporate same herein.

  54. On August 13, 2017, Jeffrey Owens, the underinsured driver carelessly and negligently

      operated his vehicle so as to cause a collision with the vehicle the plaintiff was a

      passenger.owed a duty of care to the Plaintiff under the circumstances existing.

  55. As a direct and proximate result of the negligence of the underinsured Defendant, the Plaintiff

      George Charles Maroun Jr. has been caused to suffer, and continues to suffer severe and

      permanent injuries. The Plaintiff George Charles Maroun Jr. has suffered great pain of body and

      mind. George Charles Maroun Jr. does not enjoy life as he did prior to the occurrence.

  56. Defendant, Geico, issued in exchange for valuable consideration a policy of automobile

      insurance to the Plaintiff, which provided, inter alia, uninsured/underinsured motorist benefits.

      Policy Number 916807232A.

  57. Defendant Geico has unjustly refused to pay and has not complied with the terms of the

      uninsured/underinsured motorist benefits.

  58. Defendant Geico was sent such a demand on October 12, 2017.

      WHEREFORE, the Plaintiff demands judgment and damages against the Defendant GEICO in
      excess of the sum of the uninsured/underinsured motorist benefits and any other relief the Court
      Deems Just and Proper.




                                       JURY DEMAND

Plaintiff’s request a trial by jury of any issue so triable as of right pursuant to Rule 38(b) of

the Federal Rules of Civil Procedure.




                                            Respectfully submitted by,

                                             Kristin Renee Maroun
                                             George Charles Maroun Jr.
       Case 1:20-cv-11523-MPK Document 1 Filed 08/13/20 Page 10 of 10



                                   By their Attorney,


                                   /s/ George C. Maroun Jr.
                                  George Charles Maroun, Jr. Bar #674213
                                  First Cir. Appeals #1146512
                                  91 Montvale Avenue, Suite 200
                                  Stoneham, MA 02180(781) 281-474

Dated: 08-13-2020
